Title: From John Adams to Benjamin Rush, 12 April 1809
From: Adams, John
To: Rush, Benjamin



Dear Rush
Quincy April 12, 1809

Thank you for your favor of the 1st. I might have quoted Job as well as St Paul, as a Precedent: but as I mix Religion with Politicks as little as possible, I chose to confine myself to Cicero. you advise me to write my own Life. I have made Several Attempts but it is so dull an Employment that I cannot endure it. I look So much like a Small Boy in my own Eyes that with all my Vanity I cannot endure the Sight of the Picture. I am glad you have resolved to do yourself Justice. I am determined to vindicate myself in Some point while I live. Inclosed is a whimsical Specimen. In future I shall not be So goguenard.
The Dialogue between Diodati and me is litteral Truth. that is, it is a litteral Translation from the French in which Language the Conversation was held, and which I reduced to Writing. you may ask What Reasons I had for foreseeing Such Consequences. I will give you a few hints among a thousand.
1. When I went home to my Family in May 1770, from the Town Meeting in Boston, which was the first I had ever attended, and where I had been chosen in my absence without any Solicitation one of their Representatives, I Said to my Wife, I have accepted a Seat in the House of Representatives and thereby have consented to my own Ruin to your Ruin and the Ruin of our Children. I give you this Warning that you may prepare your Mind for your Fate. She burst into a flood of Tears, but instantly cried out in a transport of Magnamity “Well I am willing in this Cause to run all risques with you and to be ruined with you if you are ruined.” These were times my Friend in Boston, which tried Womens Souls as well as Mens.
2. I Saw the Awfull prospect before me and my Country in all its horrors, and notwithstanding all my Vanity, was conscious of a thousand defects in my own Character as well as health which made me despair of going through and weathering the Storms in which I must be tossed.
3. In the Same year 1770 My Sense of Equity and Humanity impelled me against a torrent of Unpopularity and the advice Inclination of all my Friends to engage in Defence of Captain Preston and the Soldiers. My Successful Exertions in that Cause, though the result was perfectly conformable to Law and Justice, brought upon me a Load of Indignation and unpopularity which I knew would never be forgotten nor entirly forgiven. The Boston Newpapers to this day Shew that my Apprehensions were well founded.
4. You can testify for me that in 1774 My Conduct in Congress drew upon me the Jealousy and Aversion, not only of the Tories in Congress who were neither few nor feeble, but of the whole Body of Quakers and Proprietary Gentlemen in Pensilvania. I have Seen and felt the Consequences of these Prejudices to this day.
5 I call you to witness that I was the first Member of Congress to who ventured to come out in public as I did in January 1776 in my Thought on Government in a Letter from a Gentleman to his Friend, that is Mr Wythe, in favour of a Government in three Branches with an independent Judiciary. This Pamplet you know was very unpopular. No Man appeared in Public to Support it, but Yourself. You attempted in the public Papers to give it Some Countenance but without much Success. Franklin leaned against it. Dr Young Mr Timothy Matlock and Mr James Cannon, and I Suppose Mr George Bryant were alarmed and displeased at it. Mr Thomas paine was So highly offended with it, that he came to visit me at my Chamber at Mrs Yards to remonstrate and even Scold at me for it, which he did in very ungenteel Terms. In return I only laughed at him and rallied him upon his grave arguments from the old Testament to prove that Monarchy was unlawfull in the Sight of God. Do you Seriously believe, Paine, said I in that pious Doctrine of yours? This put him in good humour and he laught out. “The Old Testament! Said he, I dont believe in the Old Testament. I have had thoughts of publishing my Sentiments of it: but upon deliberation I have concluded to put that off till the latter part of Life.” Paines Wrath was excited because my Plan of Government was essentially different from the Silly Project that he had published in his Common Sense. By this means I became Suspected and unpopular with the Leading Demagogues and the whole Constitutional Party in Pensilvania!
6. Upon my return from France in 1779 I found myself elected by my native Town of Braintree, a Member of the Convention for forming a Constitution for the State of Massachusetts. I attended that Convention of near four hundred Members. Here I found Such a Chaos of absurd Sentiments concerning Government, that I was obliged daily before that great Assembly, and afterwards in the grand Committee, to propose Plans and Advocate Doctrines which were extremely unpopular with the greater Number. Mr Cushing was avowedly for a Single Assembly like Pensilvania, Samuel Adams was of the Same Mind. Mr Hancock kept aloof in order to be Governor. In Short I had at first no Support but from the Essex Junto who had adopted my Ideas in the Letter to Mr Wythe. They Supported me timorously and at last who would not go with me to So high a Mark as I aimed at which was a compleat Negative in the Governor upon all Laws. They made me however draw up the Constitution and it was finally adopted with Some Amendments, very much for the worse. The bold decided and determined Part I took in this Assembly in favour of a good Government, acquired me the Reputation of a Man of High Principles and Strong Notions in Government Scarcely compatible with Republicanism. A foundation was here laid of much Jealousy and Unpopularity among the democratical People in this State.
7 In holland I had driven the English Party and the Statholders Party before me like Clouds before the Wind and had brought that Power to unite cordially with America France and Spain against England. If I had not before alienated the whole English Nation from me, this would have been enough to produce an eternal Jealousy of me and I fully believed that whenever a free Intercourse Should take place between Britain and America I might depend upon their perpetual ill Will to me and that their influence would be used to destroy mine.
8. In all my Negotiations in France and Holland in 1778. 1779. 1780 1781. 1782 1783 and 1784 I had So uniformly resisted all the Arts and Intrigues of the Count de Vergennes, and Mr De Sartine and all their Satellites, that And that with Such perfect Success that I well knew, although they treated me with great external respect, yet in their hearts they had conceived an ineradicable Jealousy and Aversion to me. I well knew therefore that French Influence in America would do all in its Power to trip me up.
9. Dr Franklins Behaviour had been So excessively complaisant to the French Ministry and in my opinion had So endangered the essential Interest of our Country that I had been frequently obliged to differ from him and Sometimes to withstand him to his face, that I knew he had conceived an irreconciliable hatred of me, and that he had propagated and would continue to propagate Prejudices if nothing worse against me in America from one End of it to the other. Look into Benjamin Franklin Baches Aurora and Duanes Aurora for twenty years and See whether my Expectations have not been verified.
With all these Reflections fresh in my Mind you may judge whether my Anticipations in the good humoured Conversation with Deodati were rash peevish or ill grounded.
In Short I have every Reason to acknowledge the protecting Providence of God from my Birth and especially through my public Life. I have gone through Life with much more Safety and Felicity than I ever expected. With devout Gratitude I acknowledge the divine favour in many Instances and among others for giving me a friend in you who though you would never follow me as a Disciple have always been my Friend
John Adams